Jose Gilberto Pena, Et /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 11, 2014

                                    No. 04-14-00048-CV

              America Amada GONZALEZ and Jamie Christina Garza McRae,
                                  Appellants

                                              v.

                                 Jose Gilberto PENA, Et Ux.,
                                          Appellees

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-10-359
                         Honorable Jose Luis Garza, Judge Presiding


                                       ORDER
         Appellants' third motion to extend time to file brief is hereby GRANTED. Appellants
brief is deemed filed as of July 7, 2014.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court